In the

    United States Court of Appeals
                 For the Seventh Circuit
No. 13‐1491

UNITED STATES OF AMERICA,
                                                    Plaintiff‐Appellee,

                                  v.


GUY RINEY,
                                                Defendant‐Appellant.

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division.
           No. 11‐CR‐115— Matthew F. Kennelly, Judge. 


 ARGUED NOVEMBER 13, 2013 — DECIDED FEBRUARY 10, 2014


   Before MANION, KANNE, and HAMILTON, Circuit Judges.
   HAMILTON,  Circuit  Judge.  Defendant  Guy  Riney  was
convicted in a jury trial of possession of a firearm after previ‐
ously  having  been  convicted  of  a  felony,  in  violation  of
18 U.S.C. §922(g)(1). Riney had many felony convictions and
enough  violent  crimes,  though  from  many  years  earlier,  to
qualify  as  an  armed  career  criminal  under  both  18  U.S.C.
§924(e)  and  U.S.  Sentencing  Guideline  §4B1.4.  The  district
court sentenced Riney to 204 months in prison. Riney appeals
2                                                       No. 13‐1491

both his conviction and sentence. He argues that the district
court  erred  in  denying  his  motion  to  quash  his  arrest  and
suppress evidence and then also erred in applying a two‐level
enhancement for obstruction of justice to the offense level in its
sentencing guideline calculation. We affirm.
I. Motion to Suppress
    A. The Facts and the District Court’s Ruling
    On  September  2,  2009,  Chicago  police  officers  John
McKenna  and  Abraham  Lara  responded  to  a  dispatch  call
regarding a shooting at the intersection of Franklin Boulevard
and  Drake  Avenue.  The  call  came  in  between  12:30  and
1:00 a.m. The officers learned that a victim had been shot by
two black males wearing dark clothing who had fled on foot.
The  officers  immediately  began  patrolling  the  area  in  their
police car, searching for the shooting suspects. They encoun‐
tered defendant Riney a few blocks away from the shooting.
According  to  the  officers,  they  first  saw  Riney  sitting  in  a
parked  car  with  another  black  male  on  North  Monticello
Avenue.  The  officers  believed  the  pair  matched  the  general
description of the shooting suspects. Officer Lara was driving.
He pulled the police car behind the parked car in which Riney
was sitting. The officers saw Riney get out on the passenger
side. When the police car stopped, Officer Lara exited, drew his
weapon, and yelled “show me your hands.” Officer McKenna
also exited and noticed what appeared to be a gun handle in
Riney’s waistband. He shouted commands at Riney, though at
the evidentiary hearing he was not able to recall exactly what
those commands were. Riney continued walking away at a fast
pace. Officer McKenna followed and, based on his observation
No. 13‐1491                                                        3

and  his  belief  that  the  suspects  in  the  recent  and  nearby
shooting were in the area, detained Riney between the porch
and  the  fence  of  a  house  at  438  North  Monticello.  He  con‐
ducted  a  pat‐down  search  and  recovered  a  loaded  revolver
from Riney. That weapon was the basis of the felon‐in‐posses‐
sion  charge  against  Riney.  Officer  McKenna  then  alerted
Officer Lara to the presence of a weapon, secured the weapon,
and turned it over to Lara. 
    Riney filed a pretrial motion to suppress the gun and quash
his  arrest,  claiming  that  his  search  and  arrest  were  illegal
because the officers lacked probable cause. In support of his
motion, he submitted his own affidavit. Statements within that
affidavit contradicted the officers’ version of their discovery of
the revolver in several critical respects. In Riney’s version, he
claimed  he  had  been  standing  on  his  porch  when  Officer
McKenna  ordered  him  to  approach  and  then  “forcefully
grabbed me by my clothing and physically pulled me through
the front outside gate of my home onto the sidewalk” before
recovering the weapon. 
    Based on Riney’s affidavit, Judge Pallmeyer conducted an
evidentiary hearing over the course of four days on his motion
to suppress.1 Four witnesses testified, but Riney himself did
not testify. Because Riney’s affidavit was hearsay, it was not
admitted  as  evidence  at  the  hearing.  None  of  the  evidence
offered  at  the  hearing  supported  the  version  of  events  pre‐
sented  in  Riney’s  affidavit.  Without  supporting  evidence,


1
  Judge Pallmeyer presided over Riney’s motion to suppress, and Judge
Kennelly presided over Riney’s trial and sentencing. 
4                                                        No. 13‐1491

Riney’s counsel changed tactics and argued that the officers
did  not  have  reasonable  suspicion  to  stop  Riney  because  it
would have been impossible for Officer McKenna to have seen
a gun in Riney’s waistband at night while Riney was wearing
dark clothing. 
    The district court rejected this argument, found the officers’
testimony both “plausible” and “truthful,” and denied Riney’s
motion to suppress. Based on Officer McKenna’s observation
of the weapon, the court found that the officers had reasonable
suspicion to detain Riney and to conduct a pat‐down search of
his person. Riney appeals the district court’s ruling.
    B. Factual Impossibility and Officer Credibility
    In reviewing the denial of a motion to suppress, we review
the  district  court’s  legal  conclusions  de  novo  and  its  factual
findings for clear error. United States v. Jackson, 598 F.3d 340,
344  (7th  Cir.  2010).  Before  the  district  court  and  on  appeal,
Riney has argued factual impossibility—because it was dark
outside and Riney was wearing dark clothing, Officer McKen‐
na  could  not  have  seen  the  handle  of  a  gun  in  Riney’s
waistband—so that Officer McKenna’s testimony that he saw
a weapon was not credible.
    We have no grounds to disturb the district court’s factual
findings. The court acknowledged that it was dark at the time
of Riney’s arrest but found that because the encounter between
Riney and Officer McKenna occurred beneath a streetlight and
because the handle of the Riney’s gun was particularly large,
it would not have been impossible for Officer McKenna to have
seen the gun handle in Riney’s waistband. The court’s finding
No. 13‐1491                                                              5

was based on the available evidence and was not otherwise
contradicted. We find no error in that finding.
    Riney  also  challenges  Officer  McKenna’s  credibility
because, contrary to “common sense” and “years of [Chicago
Police Department] training and experience,” (1) McKenna did
not alert Officer Lara  that  he  had seen  a gun before seizing
Riney; (2) McKenna did not draw his own weapon; (3) he did
not immediately attempt to disarm Riney; (4) he did not try to
have  the  shooting  victim  identify  Riney;  (5)  his  testimony
contained small inconsistencies; and (6) Officer Lara did not
also  see  the  weapon  in  Riney’s  waistband  before  Officer
McKenna seized him. In the face of these criticisms, the district
court found that Officer McKenna’s testimony was “plausible”
and “truthful.” We give great deference to a district judge’s
credibility findings on appeal. United States v. Pabey, 664 F.3d
1084, 1094 (7th Cir. 2011); United States v. Pulley, 601 F.3d 660,
664 (7th Cir. 2010) (A district court’s determination of witness
credibility “can virtually never be clear error.”). Riney does not
approach that standard, especially since the officers’ testimony
was not contradicted. The district court did not err by crediting
Officer McKenna’s testimony.
    C. Reasonable Suspicion
     Riney  also  argues  that  the  officers’  stop  and  search  was
unconstitutional  because  he  was  effectively  arrested  before
Officer McKenna saw the weapon in his pants. Because Riney
did not present this theory to the district court, we review it
only for plain error, but only if Riney can show good cause for
failing to make the argument in the district court. Fed. R. Crim.
P.  12(e);  United  States  v.  Figueroa,  622  F.3d  739,  742  (7th  Cir.
6                                                         No. 13‐1491

2010); United States v. Murdock, 491 F.3d 694, 698 (7th Cir. 2007).
Even if Riney shows good cause, the district court’s ruling will
stand unless Riney “can demonstrate an error that is plain, that
affects  his  substantial  rights,  and  that  seriously  affects  the
fairness, integrity or public reputation of the judicial proceed‐
ing,  effectuating  a  miscarriage  of  justice.”  United  States  v.
Iacona,  728  F.3d  694,  699  (7th  Cir.  2013).  Riney  fails  to  meet
either of these high bars.
    Riney does not attempt to show that he had good cause for
failing  to  present  his  Fourth  Amendment  argument  to  the
district court, and his argument fails on that basis alone. Even
if Riney could overcome that initial threshold, he cannot show
that the district court plainly erred by finding that his Fourth
Amendment rights were not violated. Officers may detain a
suspect for a brief investigatory stop if they have a “reasonable
suspicion based on articulable facts that a crime is about to be
or has been committed.” United States v. Williams, 731 F.3d 678,
683 (7th Cir. 2013), quoting United States v. Carlisle, 614 F.3d
750,  754–55  (7th  Cir.  2010);  see  generally  Terry  v.  Ohio,
392 U.S. 1, 30 (1968). Officers must have “more than a hunch,”
but  an  investigatory  stop  does  not  require  probable  cause.
United States v. Snow, 656 F.3d 498, 500 (7th Cir. 2011), quoting
Jewett v. Anders, 521 F.3d 818, 823 (7th Cir. 2008). If the officer
has an articulable suspicion that the person stopped is both
armed  and  dangerous,  the  officer  may  conduct  a  pat‐down
search to determine whether the person is carrying a weapon. 
Terry, 392 U.S. at 27. “The officer need not be absolutely certain
that the individual is armed; the issue is whether a reasonably
prudent man in the circumstances would be warranted in the
belief that his safety or that of others was in danger.” Id. This
No. 13‐1491                                                           7

is  an  issue  that  turns  on  the  totality  of  the  circumstances
confronting the officer. E.g., Snow, 656 F.3d at 501.
    When they encountered Riney, Officers McKenna and Lara
were searching for two active shooters in the immediate area
who were described only as black males wearing dark cloth‐
ing.  Within  a  short  period  of  time  they  saw  Riney,  a  black
male, sitting in a car with another black male approximately
two blocks away from the shooting. The officers stopped their
car, and as Riney and Officer McKenna exited their respective
cars, Officer McKenna saw what he believed to be the handle
of  a  gun  protruding  from  Riney’s  waistband.  Officer  Lara
yelled  “show  me  your  hands”  and  Officer  McKenna  also
directed  commands  at  Riney,  but  Riney  ignored  them  and
continued walking away at a fast pace. At that point, Officer
McKenna  stopped  Riney,  frisked  him,  and  recovered  the
weapon.
    Riney contends that as soon as the officers began shouting
commands at him, he was effectively arrested without proba‐
ble  cause  and  that  any  evidence  recovered  after  that 
point—especially the revolver in his waistband—was recov‐
ered  in  violation  of  his  Fourth  Amendment  rights.  He  cites
California  v.  Hodari  D.,  499  U.S.  621  (1991),  for  support,  but
under Hodari D. a person who flees from a show of authority
by the police has not yet been seized. 499 U.S. at 626. Here,
when the officers issued commands to Riney, he did not yield
to  their  authority  but  walked  away  quickly.  Given  the
circumstances—the  proximity  to  a  recent  violent  crime,  the
description of the shooters, Officer McKenna’s observation of
a  weapon,  Riney’s  flight—Officer  McKenna  had  reasonable
suspicion  to  stop  and  frisk  Riney.  See  Illinois  v.  Wardlow,
8                                                       No. 13‐1491

528  U.S.  119,  124  (2000)  (evasive  behavior  is  a  factor  that
contributes  to  a  reasonable  suspicion);  Terry,  392  U.S.  at  33
(Harlan, J., concurring) (“the right to frisk must be immediate
and  automatic  if  the  reason  for  the  stop  is,  as  here,  an
articulable suspicion of a crime of violence”); United States v.
Patton, 705 F.3d 734 ,738–39 (7th Cir. 2013) (suspect’s refusal to
comply with police orders and high incidence of crime in the
area  contributed  to  officer’s  reasonable  suspicion);  Snow,
656 F.3d at 501 (affirming pat‐down of burglary suspect: “some
crimes by their very nature are so suggestive of the presence
and  use  of  weapons  that  a  frisk  is  always  reasonable  when
officers have reasonable suspicion that an individual might be
involved in such a crime”) (internal quotation omitted); United
States v. Richmond, 641 F.3d 260, 262 (7th Cir. 2011) (officer had
reasonable suspicion sufficient for frisk when he saw handgun
handle‐shaped bulge in suspect’s waistband); United States v.
Lenoir, 318 F.3d 725, 729 (7th Cir. 2003) (“[P]olice observation
of  an  individual,  fitting  a  police  dispatch  description  of  a
person involved in a disturbance, near in time and geographic
location to the disturbance establishes a reasonable suspicion
that the individual is the subject of the dispatch.”). The district
court  did  not  err,  much  less  plainly  err,  in  denying  Riney’s
motion to quash or suppress evidence.
II. Obstruction of Justice Enhancement
   In sentencing Riney, the district court imposed a two‐level
enhancement for obstruction of justice based on the affidavit
Riney  submitted  to  the  court  in  support  of  his  motion  to
suppress.  Sentencing  Guideline  §3C1.1  permits  such  an
enhancement if:
No. 13‐1491                                                          9

     (1) the defendant willfully obstructed or impeded,
     or attempted to obstruct or impede, the administra‐
     tion  of  justice  with  respect  to  the  investigation,
     prosecution, or sentencing of the instant offense of
     conviction, and (2) the obstructive conduct related to
     (A) the defendant’s offense of conviction  and  any
     relevant conduct; or (B) a closely related offense[.]
A finding that the defendant committed perjury supports this
enhancement. United States v. Dunnigan, 507 U.S. 87, 94 (1993);
U.S.S.G. § 3C1.1, App. Note 4(B).
    “A defendant  commits perjury if, while  testifying under
oath, he ‘gives false testimony concerning a material matter
with the willful intent to provide false testimony, rather than
as a result of confusion, mistake, or faulty memory.’” United
States  v.  Johnson,  680  F.3d  966,  981  (7th  Cir.  2012),  quoting
Dunnigan, 507 U.S. at 94. To apply the enhancement based on
perjury, “the district court should make a finding as to all the
factual  predicates  necessary  for  a  finding  of  perjury:  false
testimony,  materiality,  and  willful  intent.”  United  States  v.
Johnson, 612 F.3d 889, 893 (7th Cir. 2010). We review a district
court’s interpretation and application of the federal Sentencing
Guidelines to the facts de novo and its findings of fact for clear
error. United States v. White, 737 F.3d 1121, 1139 (7th Cir. 2013).
Here, the sentencing judge failed to make a finding concerning
Riney’s willfulness. Though that omission was an error, it was
harmless. 
   Judge Kennelly presided over Riney’s trial and imposed the
sentence. The obstruction issue was raised late, well after the
judge had made his Guideline finding, but the judge listened
10                                                        No. 13‐1491

to  the  late  and  unexpected  objection.  He  reviewed  Riney’s
affidavit and found that his sworn description of his arrest and
search  was  very  different  from  the  version  of  those  events
presented by Officer Lara’s and Officer McKenna’s testimony
before Judge Pallmeyer, and that Judge Pallmeyer had credited
the  officers’  testimony.  Though  Judge  Kennelly  had  not
reviewed the transcript of the evidentiary hearing, he heard the
officers’  testimony  at  trial  and  noted  that  the  officers’  trial
testimony varied greatly from Riney’s affidavit. Judge Kennel‐
ly then decided that the affidavit had been material to Judge
Pallmeyer’s decision to grant an evidentiary hearing on Riney’s
motion  to  suppress.  However,  he  did  not  make  an  explicit
finding as to whether the false statements in Riney’s affidavit
were willful before applying  the two‐level enhancement for
obstruction of justice. On appeal, Riney argues that the district
court erred by finding that the affidavit was material and by
failing to find willfulness.
    For  these  purposes  a  matter  is  “material”  if  it  concerns
information “that, if believed, would tend to influence or affect
the issue under determination.” U.S.S.G. §3C1.1, App. Note 6.
Riney’s  affidavit  concerned  a  material  matter.  The  affidavit
caused  the  district  court  to  hold  an  evidentiary  hearing  to
determine  whether  the  critical  evidence  supporting  Riney’s
prosecution—the gun—was obtained by Officers McKenna and
Lara in violation of Riney’s Fourth Amendment rights. Riney’s
arguments  to  the  contrary  simply  miss  the  point  that  the
affidavit caused the court to hold the evidentiary hearing. That
made it material. And of course, if Riney’s affidavit had been
believed, it would have required suppression of the evidence,
making it doubly material.
No. 13‐1491                                                       11

    The  lack  of  an  explicit  finding  of  willfulness  is  more
problematic.  Separate  findings  on  each  element  of  perjury,
though  preferable,  are  not  necessary  if  the  court  makes  a
finding that “encompasses all of the factual predicates for a
finding of perjury.” Dunnigan, 507 U.S. at 95. A finding that the
defendant “lied” about a material matter can be sufficient in
some  cases.  See  Johnson,  680  F.3d  at  982  (finding  “that  the
defendant  lied  to  the  judge…about  matters  crucial  to  the
question of the defendant’s guilt” can be sufficient to support
perjury finding), quoting United States v. White, 240 F.3d 656,
662 (7th Cir. 2001); see also United States v. Grigsby, 692 F.3d
778, 786 (7th Cir. 2012) (finding that defendant made a “clear
material misrepresentation” in plea hearing testimony could
support  perjury  finding  for  obstruction  of  justice  enhance‐
ment). But, like perjury, lying involves willfully making a false
statement. This record is sufficiently clear that the sentencing
judge believed statements in Riney’s affidavit were false, and
the record would easily have supported a finding of willful‐
ness. The differences between Riney’s affidavit and the offi‐
cers’ testimony were stark and would have been difficult to
attribute to faulty memory, confusion, haste, or other honest
mistake.  The fact remains, though, that there was no finding
of willful falsity.
   The error was harmless here, however, because the armed
career criminal guideline trumped the effect of the obstruction
enhancement, and there is no indication that the enhancement
had any effect on the ultimate sentence. Riney’s base offense
level  was  24,  and  the  obstruction  enhancement  added  two
levels to 26. But the district court also found that Riney was an
armed career criminal, a finding that Riney does not dispute,
12                                                    No. 13‐1491

which  increased  the  offense  level  to  33.  U.S.S.G.
§4B1.4(b)(3)(B). With a criminal history category of VI, Riney’s
resulting Guideline range was 235 to 293 months in prison. The
district judge sentenced Riney below that range, to 204 months
in  prison,  which  took  into  account  the  uncredited  time  that
Riney had spent in state custody before the federal charge was
filed and the judge’s view that the age of Riney’s convictions
meant that criminal history category VI was a little too high to
fit Riney.
    Because  of  the  finding  that  Riney  was  an  armed  career
criminal, Riney’s offense level and guideline range would have
been the same regardless of the application of the obstruction
of justice enhancement. See United States v. Harmon, 721 F.3d
877, 892 (7th Cir. 2013) (any error in dating drug distribution
conspiracy was harmless; although finding affected criminal
history,  defendant’s  guideline  range  was  the  same  whether
sentenced  under  criminal  history  category  I  or  II);  United
States v. Carter, 410 F.3d 942, 955 (7th Cir. 2005) (application of
obstruction of justice enhancement was harmless error because
it had no effect on defendant’s sentencing range). And after
making  the  obstruction  finding,  the  district  court  never
mentioned it again. The court’s thoughtful explanation of the
sentence focused on the particulars of this defendant and his
offense, but not the obstruction issue. In the absence of any
indication that the obstruction enhancement had any effect on
the sentence, the absence of a willfulness finding was harmless.
     The judgment of the district court is AFFIRMED.